   Case: 4:20-cv-01623-ACL Doc. #: 9 Filed: 02/12/21 Page: 1 of 8 PageID #: 44




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RYAN A. LINGFORD,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:20-cv-1623-ACL
                                                   )
DARREN KLEMP, et al.,                              )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Ryan A. Lingford, prison

registration number 1182481, for leave to commence this civil action without prepaying fees or

costs. Having reviewed the motion and the financial information submitted in support, the Court

has determined to grant the motion, and assess an initial partial filing fee of $2.20. Additionally,

for the reasons discussed below, the Court will give plaintiff the opportunity to file an amended

complaint.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The
   Case: 4:20-cv-01623-ACL Doc. #: 9 Filed: 02/12/21 Page: 2 of 8 PageID #: 45




agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted a certified inmate account statement

showing average monthly deposits in the amount of $11.00, and an average monthly balance of

$7.79. The Court will therefore assess an initial partial filing fee of $2.20, which is twenty percent

of plaintiff’s average monthly deposits.

                                 Legal Standard on Initial Review

        This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

        A claim is facially plausible when the plaintiff “pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for

relief is a context-specific task that requires the reviewing court to draw upon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts, but need

not accept as true “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone
                                                   2
   Case: 4:20-cv-01623-ACL Doc. #: 9 Filed: 02/12/21 Page: 3 of 8 PageID #: 46




v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against correctional officers Darren

Klemp and Ryan Hanna, and Warden Teri Lawson. He avers he sues all three defendants only in

their official capacities. Plaintiff’s claims arose while he was incarcerated in the Farmington

Correctional Center (“FCC”). He can be understood to claim Klemp and Hanna are liable to him

because they used excessive force against him, and that Lawson is liable to him because she is

responsible for FCC employees and failed to remedy the situation. In support, he alleges as follows.

       On the morning of July 13, 2020, plaintiff “got in trouble for flooding my cell.” Klemp

and Hanna “made a false judgment and said [plaintiff] was making an act of suicidal attempts with

[his] face in the toilet.” The officers entered plaintiff’s cell, and Klemp hit plaintiff on his side.

Hanna sprayed plaintiff with pepper spray. Plaintiff was then slammed to the ground, he “received

numerous knees to [his] body,” and Klemp slammed his head on the wall. Plaintiff insists he has

never engaged in suicidal acts, and claims “the officers” committed the foregoing wrongdoing to

harass him and retaliate against him for filing complaints. Plaintiff avers he sues Lawson because

she is in charge of all FCC employees and “[t]he issue was brought to her attention” and she “failed

to address the problem or try to fix the harassment or retaliation towards me in the prison.”

       Plaintiff claims he suffered a back injury and nerve damage. He also claims he suffers from

nightmares and post-traumatic stress disorder. He seeks monetary relief in the amount of $250,000.



                                                  3
   Case: 4:20-cv-01623-ACL Doc. #: 9 Filed: 02/12/21 Page: 4 of 8 PageID #: 47




He also asks the Court to order him immediately paroled, and he states he wishes to be paroled to

live in the State of Kansas. However, he also asks the Court to order his transfer to a different

prison, or order his placement in protective custody or in a single cell.

                                             Discussion

       The complaint is subject to dismissal because it fails to state a claim upon which relief may

be granted against Klemp, Hanna and Lawson in their official capacities. Official-capacity suits

represent another way of pleading an action against the entity of which the officer is an agent.

Hafer v. Melo, 502 U.S. 21, 25 (1991) (citing Kentucky v. Graham, 473 U.S. 159, 169 (1985)).

Here, plaintiff avers all three defendants are employed by the MDOC. Therefore, plaintiff’s claims

against them are assumed to be claims against the MDOC, a state agency. See id.; see also Walker

v. Mo. Dep’t of Corr., 213 F.3d 1035, 1036 (8th Cir. 2000) (recognizing MDOC as state agency);

Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam). However, plaintiff has failed

to allege sufficient facts to state such a claim. See Graham, 473 U.S. at 166. Additionally, to the

extent plaintiff seeks relief other than prospective injunctive relief, his official capacity claims

against the defendants would be barred by the Eleventh Amendment. See 281 Care Comm. v.

Arneson, 638 F.3d 621, 632 (8th Cir. 2011) (citing Ex Parte Young, 209 U.S. 123 (1908)).

       Additionally, plaintiff’s claims against Lawson appear to sound in respondeat superior.

Such claims are not cognizable in an action brought pursuant to § 1983. Boyd v. Knox, 47 F.3d

966, 968 (8th Cir. 1995). While plaintiff indicates Lawson failed to act after somehow becoming

aware of an unspecified issue at an unspecified time, he alleges nothing tending to show she did

or failed to do something that caused a violation of plaintiff’s constitutional rights. “[A] warden’s

general responsibility for supervising the operations of a prison is insufficient to establish personal




                                                  4
   Case: 4:20-cv-01623-ACL Doc. #: 9 Filed: 02/12/21 Page: 5 of 8 PageID #: 48




involvement.” Reynolds v. Dormire, 636 F.3d 976, 981 (8th Cir. 2011) (quoting Ouzts v. Cummins,

825 F.2d 1276, 1277 (8th Cir. 1987) (per curiam)).

       As an additional matter, the Court notes that federal habeas corpus, not § 1983, is the

exclusive remedy for a state prisoner who challenges the fact or duration of his confinement and

seeks immediate or speedier release. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Additionally,

plaintiff has no constitutional right to placement in any particular prison facility, Murphy v.

Missouri Dept. of Correction, 769 F.2d 502, 503 (8th Cir. 1985), and he alleges no facts permitting

the inference that his current cell placement subjects him to conditions posing a substantial risk of

serious harm.

       The Court will not dismiss this action at this time, and will instead give plaintiff the

opportunity to file an amended complaint. Plaintiff is advised that the amended complaint will

replace the original. See In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396

F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an amended complaint supersedes an

original complaint and renders the original complaint without legal effect”). Plaintiff must type or

neatly print the amended complaint on the Court’s prisoner civil rights complaint form, which will

be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs

or petitioners should be filed on Court-provided forms where applicable.”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the

parties”). Plaintiff must avoid naming anyone as a defendant unless that person is directly related

to his claim. Plaintiff must also specify the capacity in which he intends to sue the defendant. In

the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should set forth a short and plain



                                                 5
   Case: 4:20-cv-01623-ACL Doc. #: 9 Filed: 02/12/21 Page: 6 of 8 PageID #: 49




statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ. P.

8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he may set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff names more

than one defendant, he should only include claims that arise out of the same transaction or

occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will have

notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan Chase

Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint

“is to give the opposing party fair notice of the nature and basis or grounds for a claim.”).

Furthermore, the Court emphasizes that the “Statement of Claim” requires more than “labels and

conclusions or a formulaic recitation of the elements of a cause of action.” See Neubauer v. FedEx

Corp., 849 F.3d 400, 404 (8th Cir. 2017).

       Plaintiff has also filed a motion to appoint counsel. The Court will deny the motion at this

time, without prejudice. “A pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When

determining whether to appoint counsel for an indigent pro se litigant, the Court considers factors

such as the complexity of the case, the litigant’s ability to investigate the facts, the existence of

conflicting testimony, and the litigant’s ability to present his claims. Id.




                                                   6
   Case: 4:20-cv-01623-ACL Doc. #: 9 Filed: 02/12/21 Page: 7 of 8 PageID #: 50




       After considering these factors, the Court concludes that the appointment of counsel is

unwarranted at this time. There is no indication this case is legally or factually complex, or that

plaintiff will be unable to investigate the facts or clearly present his claims. Also, the motion is

premature. The Court will therefore deny the motion for the appointment of counsel without

prejudice, and will entertain future motions for the appointment of counsel, if appropriate, as this

litigation progresses.

       Finally, plaintiff has filed a motion asking that a hearing be scheduled to allow him to

appear in Court and explain and address his complaint. He avers he intends to ask the Court to

consider ordering his release on parole to the custody of his mother, and that he be

“suspended/barred from the State of Missouri.” Plaintiff is not entitled to a hearing at this time,

and the motion is otherwise nothing upon which relief may be granted. It will therefore be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion seeking leave to commence this action

without prepaying fees or costs (ECF No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $2.22 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within thirty

(30) days from the date of this Order.



                                                  7
  Case: 4:20-cv-01623-ACL Doc. #: 9 Filed: 02/12/21 Page: 8 of 8 PageID #: 51




      IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (ECF No. 2) is

DENIED without prejudice.

      IT IS FURTHER ORDERED that plaintiff’s motion for hearing (ECF No. 8) is

DENIED.

      Dated this 12th day of February, 2021.




                                               ABBIE CRITES-LEONI
                                               UNITED STATES MAGISTRATE JUDGE




                                               8
